UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 19, 2013 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 19, 2013, Dorvin Lively resigned as the chief financial officer of the RadioShack Corporation (“RadioShack”). On July 22, 2013, RadioShack engaged AP Services, LLC, an affiliate of AlixPartners, LLP (“AlixPartners”) to provide various consulting services to RadioShack.In connection therewith, the Board of Directors of RadioShack appointed Holly Felder Etlin as interim chief financial officer. Ms. Etlin, age 56, is a Managing Director of AlixPartners and has worked in consulting for over 30 years, seven of which have been with AlixPartners. Ms. Etlin and other consultants from AlixPartners have been engaged by RadioShack to perform retail, financial advisory and consulting services. Ms. Etlin’s services to RadioShack are billed by AP Services, LLC.She is not separately compensated by RadioShack for serving as interim chief financial officer. RadioShack has initiated a process to identify a permanent chief financial officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: July 23, 2013 /s/ Joseph C. Magnacca Joseph C. Magnacca Chief Executive Officer 3
